             Case 3:18-cr-01941-JLS Document 94 Filed 06/09/21 PageID.209 Page 1 of 2
AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations
                                                                                                             FILED
                                                                                                              JUN O9 2021
                                     UNITED STATES DISTRICT Co JRT
                                                                                                     CLERK, U.S. DISTRJCT COURT
                                            SOUTHERN DISTRICT OF CALIFORNI                        SOUTHERN DISTWF CAclFORNIA
                                                                                                 BY                          DEPUTY
             UNITED STATES OF AMERICA                                JUDGMENT IN A                    I   11"-IAI   I   .._

                                                                     (For Revocation of Probation or Supervised Release)
                                                                     (For Offenses Committed On or After November 1, 1987)
                                V.
                   VALENTINA BENITEZ (1)
                                                                        Case Number:        3: 18-CR-01941-JLS

                                                                     James Michael Chavez
                                                                     Defendant's Attorney
REGISTRATION NO.                68250-298
•-
THE DEFENDANT:
C>i:I admitted guilt to violation of allegation(s) No.      1 and2

D    was found guilty in violation of allegation(s) No.
                                                           - - - - - - - - - - - - after denial of guilty.
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                    Nature of Violation

               1                     nv2 l, Failure to participate in drug aftercare program

               2                     nvl 1, Failure to report change in residence/employment



     S,upervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fmes, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                     Mav28 2021
                                                                     Date of Imposition of Sentence
           Case 3:18-cr-01941-JLS Document 94 Filed 06/09/21 PageID.210 Page 2 of 2

AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                VALENTINA BENITEZ (I)                                                    Judgment - Page 2 of 2
CASE NUMBER:              3: 18-CR-0 1941-JLS

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
   6 months




 •     Sentence imposed pursuant to Title 8 USC Section l 326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •     at
                  - - - - - - - A.M.                          on
       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                -------------                                 ----------------
 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                   3:18-CR-01941-JLS
